Citation Nr: 1748207	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  94-02 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a digestive tract disorder, to include as secondary to service-connected pelvic inflammatory disease and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Delaware Volunteer Legal Services, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.  She also had additional service on both active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) at various times from October 1982 to August 1987 in the Army Reserves and Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 1992, July 1992, and October 1992 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania or Wilmington, Delaware.

In April 1996 and April 2004, the Board remanded her claim for further development and consideration.  

The Board denied the Veteran's stomach claim in a September 2009 decision.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court) and an October 2010 Court Order granted a Joint Motion for Partial Remand that vacated the Board's denial of the stomach claim and remanded the issue to the Board.

In January 2011, the Board remanded the claim to comply with the instructions from the Court.  Thereafter, the Board again denied the stomach disorder claim in a May 2012 determination.  In a March 2013 determination, however, the Board vacated its March 2012 decision because in February 2012 the Veteran's representative allegedly had requested a hearing through an RO representative and in the same determination remanded the issue to afford the Veteran a hearing before a representative of the Board.

The Veteran testified at a hearing at the Philadelphia RO before the undersigned Veterans Law Judge in July 2017.  A transcript of the hearing is of record.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has a current digestive tract disorder that was incurred in or is otherwise related to service and/or was caused or aggravated by her service-connected pelvic inflammatory disease or PTSD.

The Veteran's service treatment records include multiple complaints of abdominal pain.

In December 1986, the Veteran was seen for abdominal cramps and diarrhea.  The diagnosis was gastroenteritis.

A May 1992 VA examination report included complaints of lower belly pain.  In addition, the Veteran described abdominal pain in the lower half of the abdomen (which has been attributed to her service-connected pelvic inflammatory disease and is distinct from the currently claimed disability).

In a September 1992 statement, the Veteran clarified that her claim was "not a stomach disability - it is pelvic inflammatory disease from 1980."

In February 1993, the Veteran was diagnosed with gastritis.  In November 1994, the Veteran reported that she had no relief from Zantac and experienced daily nausea and intermittent abdominal pain.  The assessment was persistent abdominal pain.  In December 1994, the Veteran again was treated for gastritis.

During a May 1996 VA examination, the Veteran reported that her upper belly symptoms were distinctly different from her lower belly symptoms that were attributed to pelvic inflammatory disease.  She described nonspecific nausea and upper belly pain.  That said, the Veteran reported that a recent upper GI series was interpreted as completely normal.  The examiner noted that the Veteran sought treatment in service on multiple occasions for upper belly pain, but there were no diagnoses or studies to determine the problem.  The examiner diagnosed non-ulcer dyspepsia, based on the Veteran's reported history and the normal upper GI series.  

The Veteran underwent a VA examination in July 1998.  The examiner noted review of the claims file.  The examiner noted multiple in-service complaints of upper abdominal pain, nausea, vomiting, and 8 to 10 episodes of diarrhea.  Numerous diagnoses of gastroenteritis were made without an upper GI series or endoscopy or stool studies.  A 1995 upper GI showed duodenitis, but no mention of scarring suggestive of duodenal ulcerations.  In June 1981, the Veteran was admitted with an acute onset of right lower quadrant pain and fever and was found on examination to have a white cell count of 16,000 with tenderness in the cervical and uterine regions.  The Veteran was put on antibiotics and responded well.  The Veteran continued to have chronic pelvic pain and was diagnosed with endometriosis in 1992.  Currently, the Veteran had chronic pelvic pain, mostly on the right side, but denied nausea, vomiting, or diarrhea.  The examiner concluded that the Veteran had in-service pelvic inflammatory disease.  As to the stomach disorder, the examiner indicated that it was impossible to determine what the condition had been in service, but the possibilities included ulcer or non-ulcer dyspepsia due to the epigastric symptoms of nausea, vomiting, and diarrhea; it also was possible that she had infectious gastroenteritis, but this could not be definitively determined in the absence of stool studies, upper GI, or endoscopy; finally, the examiner believed that the endometriosis and pelvic inflammatory disease were separate from the stomach problems.

The Veteran was afforded a VA examination in September 2006.  The Veteran denied pain, but reported lots of gas and bloating.  She had to be careful about what she ate and avoided beef and dairy.  There was occasional nausea, but no vomiting or diarrhea.  As to the digestive problems, the examiner indicated that there were no records to support continuous problems.  The Veteran had an upper GI done in July 1995 that showed duodenitis.  She had gastrointestinal symptoms at that time that could have been gastroenteritis.  There were no other records supporting a continuing condition.  At present, examination was normal and the Veteran was not on any medication for stomach problems.  Lactose intolerance was noted to be a possible cause of the gas and bloating.

The Veteran underwent another VA examination in February 2011.  The examiner noted review of the claims file and medical records.  The examiner noted intermittent treatment for over 20 years for vague complaints of abdominal pain.  Most had been due to isolated incidents and she had been treated for gastritis and GERD.  Following examination, the examiner diagnosed stomach pain.  The examiner noted that prior medical professionals had attributed the stomach problems variously to gastroenteritis, lactose intolerance, and GERD.  All these diagnoses were unrelated to pelvic inflammatory disease, which resolved in 1981.  The Veteran continued to experience intermittent abdominal pain that had not changed despite resolution of other problems.  If the abdominal pain was related to the pelvic inflammatory disease, endometriosis, or uterine fibroids, the pain would have resolved as well.  

A December 2011 addendum opinion also is of record.  Therein, the prior examiner noted that the Veteran had lactose intolerance and GERD that both were manageable.  Both disabilities were aggravated by certain foods, which could explain the Veteran's intermittent complaints of "stomach pain."  Neither disability was caused or aggravated by pelvic inflammatory disease.  No specific rationale was provided.

During the July 2017 Board hearing, the Veteran and her representative contended that her current stomach disorder was secondary to her diagnosed posttraumatic stress disorder.  The representative pointed to several medical journal articles that supported such a relationship.  The Veteran testified how her stomach pain, bloating, diarrhea, and heartburn began while serving in Germany after the traumatic event that was the basis of her grant of entitlement to service connection for PTSD.  The representative noted 11 treatment visits in service for the stomach symptoms.  These problems continued after service.  The Veteran testified that at the time of her original VA examination for her stomach the examiner told her that she had GERD.  

The Board finds the foregoing VA examination reports inadequate.  There is no medical opinion of record addressing the relationship between PTSD and stomach problems.  The opinion regarding the relationship between pelvic inflammatory disease and stomach problems included no rationale.  The above reports also do not include a clear opinion as the contention that the stomach problems are due directly to the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination for her claimed digestive tract disorder.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether any diagnosed digestive tract disorder (gastroenteritis, lactose intolerance, and GERD): (a) had its onset during military service or is otherwise related to service OR (2) was caused or permanently aggravated by a service-connected disability (specifically to include pelvic inflammatory disease and/or PTSD).

The examiner is asked to consider, and reconcile to the extent necessary, the findings of the examination reports discussed in the body of the remand and the treatise evidence suggesting a relationship between stress, psychiatric problems, and digestive difficulties submitted by the Veteran in July 2017.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  "Aggravation" means that the disability has permanently worsened beyond its natural progression by the Veteran's service-connected disability.  The examiner should provide a complete explanation for any opinion provided.

2.  After the above is complete and undertaking any additional evidence warranted based on the new evidence received since the last AOJ adjudication, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




